1    KRISTIN ZILBERSTEIN, ESQ. (200041)
     JENNIFER BERGH, ESQ. (305219)
2    ADAM THURSBY, ESQ. (318465)
     THE LAW OFFICES OF MICHELLE GHIDOTTI
3    1920 Old Tustin Ave.
     Santa Ana, CA 92705
4    Office: (949) 427-2010
     Fax: (949) 427-2732
5    Email:athursby@ghidottilaw.com

6    Attorneys for Creditor
     Deutsche Bank National Trust Company,
7    as Certificate trustee on Behalf of Bosco Credit
     II Trust Series 2010-1
8
                              UNITED STATES BANKRUPTCY COURT
9
                     SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO
10
     In re:                                         )       Case No.: 18-01740-LA13
                                                    )
11
     MARGARITO VASQUEZ SANCHEZ,                     )       MRG-1
                                                    )
12
                         Debtor.                    )       Chapter 13
                                                    )
13
                                                    )       AMENDED OBJECTION TO
                                                    )       CONFIRMATION OF DEBTOR’S PLAN
14
                                                    )
                                                    )       Date:    December 20, 2018
15
                                                    )       Time:    2:00 p.m.
                                                    )       Ctrm:    2
16
                                                    )       Place:   325 West F Street
                                                    )                San Diego, CA 92101
17
                                                    )
                                                    )       Property: 1287 Avenida Amistad, San Marcos,
18
                                                    )       CA 92069
                                                    )
19
                                                    )
                                                    )
20
                                                    )
                                                    )
21
                                                    )
                                                    )       The Honorable Judge Louise DeCarl Adler
22

23

24


                                                        1
1    TO THE HONORABLE JUDGE LOUISE DECARL ADLER, UNITED STATES

2    BANKRUPTCY JUDGE, THE DEBTOR, HIS ATTORNEY OF RECORD AND THE

3    CHAPTER 13 TRUSTEE, DAVID L SKELTON:

4            Deutsche Bank National Trust Company, as Certificate trustee on Behalf of Bosco Credit

5    II Trust Series 2010-1, (“Creditor”), a secured creditor of the above-named Debtor hereby

6    objects to the confirmation of Debtor’s Chapter 13 Plan (the “Plan”) on the grounds that the Plan

7    does not comply with the provisions of Chapter 13 of Title 11, United States Code, and with

8    other applicable provisions of said Title 11.

9            This objecting Creditor holds a deed of trust on the Debtor’s real property commonly

10   described as 1287 Avenida Amistad, San Marcos, CA 92069 (the “Property”), which is Debtor’s

11   principal residence. Creditor is entitled to receive payments pursuant to a Promissory Note

12   which is secured by a Deed of Trust on the subject property As of 3/27/18, the approximate

13   amount in default was $131,320.31, as described in the Amended Proof of Claim filed by

14   Creditor; Creditor files this Objection to protect its interests.

15                                                 ARGUMENT

16       Application of the provisions of 11 United States Code Section 1325 determines when a Plan

17   shall be confirmed by the Court. Based on the foregoing, as more fully detailed below, the Plan

18   cannot be confirmed as proposed because the Plan does not comply with the provisions of

19   Chapter 13 of the United States Bankruptcy Code.

20       A. THE PLAN IS INTERNALLY INCONSISTENT

21       Section 3.5 of the Plan provides that Creditor’s claim is intentionally excluded from the plan.

22   Section 3.1 of the Plan lists Creditor’s Claim and provides a treatment for it. The fact that the

23   treatment provides for $0 in arrears does not change the fact that the claim is treated under

24


                                                         2
1    section 3.1 of the plan. Because the claim is both treated and excluded under the plan the plan is

2    internally inconsistent.

3       B. IMPERMISSIBLY MODIFIES CREDITOR”S RIGHTS

4    11 U.S.C. §1322(b)(2)

5           The Plan modifies the rights of a creditor whose claim is secured only by a security

6    interest in real property that is Debtor’s principal residence in violation of 11 U.S.C. §1322(b)(2)

7    by not providing for payments towards Creditor’s arrears. Section 3.1 of The Debtor’s Modified

8    Plan, which governs treatment of secured claims, lists Creditor’s claim as having $0.00 in

9    arrears. The actual arrears are approximately $131,320.31, as listed in Creditor’s amended proof

10   of claim. The Debtor must provide for the cure of Creditor’s arrears.

11      C. DOES NOT MEET FULL VALUE REQUIREMENT

12   11 U.S.C. §1325(a)(5)(B)(ii)

13          The Debtor’s Plan does not provide for cure of the pre-petition arrears owed to

14   Creditor. The pre-petition arrears owed to Creditor are no less than approximately

15   $131,320.31. Debtor’s Plan does not provide for payment of any arrears owed to Creditor in

16   Section 3.1 of the plan. Accordingly, Debtor will be required to amend his Plan to fully

17   provide for the pre-petition arrears owed to Creditor. Since Debtor’s Plan does not provide for

18   cure of the default of the pre-petition arrears owed to Creditor, the Plan does not meet the full

19   value requirement and fails to satisfy 11 U.S.C. §1325(a)(5)(B)(ii).

20      D. THE PLAN IS NOT CONFIRMABLE BECAUSE IT IS SPECULATIVE

21      Debtor proposes to sell the subject property by April 2019. Secured Creditor objects to this

22   provision as it is too speculative and is not allowed under the Bankruptcy Code and current

23

24


                                                       3
1    case law. It is too speculative to just state in a plan that the Debtor will attempt to sell the

2    properties in order to pay the secured claim.

3        Secured Creditor objects to this treatment as speculative and prejudicial. Debtor may not

4    premise the cure of Secured Creditor’s arrears on a speculative event in the future such as a

5    sale or refinance. Courts have long held that a plan should be not be confirmed where it is

6    proposing a balloon payment or otherwise is contingent on a speculative event to take place in

7    during the life of the plan. See In Re Gavia (9th Cir. BAP 1982) 24 BR 573,574; In Re Nantz

8    (BC ED MO 1987) 75 BR 617, 618-619; In Re Fantasia (1st Cir. BAP 1997) 211 BR 420,424;

9    In Re Craig (BC ND OH 1990) 112 BR 224,225.

10       It is unknown if the Debtor will be able to sell the subject property. When the plan

11   proposes to sell or refinance real property in the future, the plan proponent has the burden to

12   produce evidence as to, "past marketing efforts, the state of the market for the subject asset,

13   current sale prospects, the existence and maintenance of any 'equity cushion' in the property,

14   and all other circumstances that bear on whether the creditor will see its way out of the case

15   financially whole." In re Lindsey, 183 B.R. 624, 627 (Bankr.D.Idaho 1995), quoting In re

16   Newton, 161 B.R. 207, 217-18. Moreover, the Plan does not address what the Debtor proposes

17   to do if she is unable to obtain financing or sell the subject Property. This provision puts the

18   feasibility of the entire Amended Plan in question since it is contingent upon a speculative

19   event. Therefore, the Amended Plan is not feasible.

20       E. PROMPT CURE OF PRE-PETITION ARREARS

21   11 U.S.C. §1322 (d)

22           The pre-petition arrears owed to Creditor are no less than approximately $$131,320.31.

23   Debtor’s Plan does not provide for payment of Creditor’s arrears in any amount. Presumably,

24


                                                        4
1    Creditor would be paid from the proceeds of the sale proposed in the Pre-Confirmation

2    amendment to the plan. Assuming the property is able to be sold that would require creditor to

3    wait several more months before receiving any payment. Therefore, Debtor’s Plan fails to

4    provide for prompt cure of Creditor’s pre-petition arrears.

5       WHEREFORE, Creditor objects to confirmation of the Plan and requests as follows:

6              a.   Confirmation of the Proposed Chapter 13 Plan be denied; or, in the alternative,

7              b.   Debtor’s plan be amended to reflect the arrears amount listed in Secured

8              c.   Creditor’s filed proof of claim

9              d.   For attorneys’ fees and costs herein, and

10             e.   For such other relief as this Court deems proper.

11

12   DATED: December 14, 2018                     THE LAW OFFICES OF MICHELLE GHIDOTTI

13
                                                  By: /s/ Kristin Zilberstein
14                                                Kristin Zilberstein, Esq.
                                                  Attorney for Deutsche Bank National Trust
15                                                Company, as Certificate trustee on Behalf of Bosco
                                                  Credit II Trust Series 2010-1
16

17

18

19

20

21

22

23

24


                                                      5
1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     Jennifer R. Bergh, Esq. (SBN 305219)
2    Adam P. Thursby, Esq. (SBN 318465)
     LAW OFFICES OF MICHELLE GHIDOTTI
3    1920 Old Tustin Ave
     Santa Ana, CA 92705
4    Ph: (949) 427-2010
     Fax: (949) 427-2732
5    athursby@ghidottilaw.com

6    Attorney for Secured Creditor
     Franklin Credit Management Corporation as servicer
7    for Deutsche Bank National Trust Company,
     as certificate trustee on behalf of Bosco Credit II Trust Series 2010-1
8
                               UNITED STATES BANKRUPTCY COURT
9
                               SOUTHERN DISTRICT OF CALIFORNIA
10                                        SAN DIEGO DIVISION
11
     In Re:                                                )   CASE NO.: 18-01740-LA13
12                                                         )
     MARGARITO VASQUEZ SANCHEZ                             )   CHAPTER 13
13                                                         )
              Debtor.                                      )   RS No.: AT-1
14                                                         )
                                                           )   CERTIFICATE OF SERVICE
15                                                         )
                                                           )
16                                                         )
                                                           )
17

18                                        CERTIFICATE OF SERVICE

19            I am employed in the County of Orange, State of California. I am over the age of

20   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Avenue,

     Santa Ana, CA 92705.
21
              I am readily familiar with the business’s practice for collection and processing of
22
     correspondence for mailing with the United States Postal Service; such correspondence would be
23

24


                                                       6
1    deposited with the United States Postal Service the same day of deposit in the ordinary course of

2    business.

     On December 14, 2018, I served the following documents described as:
3
                           AMENDED OBJECTION TO CONFIRMATION OF DEBTOR’S
4                           PLAN

5    on the interested parties in this action by placing a true and correct copy thereof in a sealed

6    envelope addressed as follows:

     (Via United States Mail)
7     Debtor                                               Trustee
      Margarito Vasquez Sanchez                            David L. Skelton
8     1287 Avenida Amistad                                 525 B St., Suite 1430
      San Marcos, CA 92069                                 San Diego, CA 92101-4507
9
      Counsel for Debtor                                   U.S. Trustee
10    David L. Speckman                                    United States Trustee
      Speckman & Associates                                Office of the U.S. Trustee
11    1350 Columbia Street, Suite 503                      880 Front Street, Suite 3230
      San Diego, CA 92101                                  San Diego, CA 92101
12

13
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with the
14   United States Postal Service by placing them for collection and mailing on that date following
     ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of America
     that the foregoing is true and correct.
18
            Executed on December 14, 2018, at Santa Ana, California
19
     /s/ Steven P. Swartzell
20   Steven P. Swartzell
21

22

23

24


                                                       7
